Case 6:20-cv-00353-JCB-KNM Document 10 Filed 09/18/20 Page 1 of 2 PageID #: 104




                                     No. 6:20-cv-00353

                                 Jesse O’Neal Ward,
                                       Plaintiff,
                                          v.
                           County of Van Zandt, Texas, et al.
                                      Defendants.


                                         ORDER

                     Plaintiff Jesse O’Neal Ward, proceeding pro se, filed
             this civil rights lawsuit pursuant to 42 U.S.C. § 1983, alleging
             that unlawful actions taken by the defendants led to his con-
             viction in 1997. Doc. 1. On June 30, 2020, this case was referred
             to United States Magistrate Judge K. Nicole Mitchell. Doc. 2.
                    Judge Mitchell issued a report and recommendation
             (Doc. 7) that plaintiff’s complaint should be dismissed with
             prejudice until the Heck conditions are met. See Heck v.
             Humphrey, 512 U.S. 477 (1994). As the magistrate judge cor-
             rectly noted, to recover monetary relief for unlawful actions
             “that would render a conviction or sentence invalid,” the
             plaintiff must show that the relevant conviction “has been re-
             versed, expunged, invalidated or otherwise called into ques-
             tion.” Doc. 7 at 2 (citing Heck, 512 U.S. at 486-87 (1994)). Upon
             reviewing the record, the magistrate judge could not locate
             evidence indicating that the defendant’s conviction had been
             “reversed, expunged, invalidated, or otherwise called into
             question.” Doc. 7 at 2.
                     On September 3, 2020, plaintiff filed objections to the
             report. Doc. 9. Rather than challenging specific portions of the
             report, plaintiff expressed a desire to convert this civil rights
             lawsuit to a federal habeas action under 28 U.S.C. § 2254. Id.
             at 1. Specifically, plaintiff seeks to change his request for relief
             to a reversal of his criminal conviction. Id. But at this stage of
             the proceedings, plaintiff may not change his civil rights suit
Case 6:20-cv-00353-JCB-KNM Document 10 Filed 09/18/20 Page 2 of 2 PageID #: 105




             to a habeas action. Accordingly, plaintiff’s objections are mer-
             itless.
                 Because plaintiff’s objections do not challenge specific por-
             tions of the magistrate judge’s report and recommendation,
             the record is reviewed for clear error. See Nettles v. Wainwright,
             656 F.2d 986, 987 (5th Cir. 1981), on reh’g, 677 F.2d 404 (5th Cir.
             1982) (noting that parties have a duty to “pinpoint those por-
             tions of the magistrate’s report that the court must specially
             consider”). Here, there is no clear error. Accordingly, the
             court adopts the magistrate judge’s report and recommenda-
             tion. The complaint is dismissed with prejudice until the con-
             ditions established in Heck have been satisfied.
                                So ordered by the court on September 18, 2020.



                                                 J. C AMPBELL B ARKER
                                               United States District Judge




                                            -2-
